PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/547823
Filing Date: 08/22/2019
Appellant(s): ROBERT A. BRIANO, ET AL.



__________________
PAUL D. DURKEE
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/28/2021 appealing from the Office action mailed 03/26/2021.
(1) Grounds of Rejection to be Reviewed on AppealEvery ground of rejection set forth in the Office action dated 03/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION."(2) Response to ArgumentA) With respect to claims 1 and 29, Appellant argues that Moghe and Yukatabe references, taken alone or in combination, fail to teach or suggestion of the limitation as claimed: “the first path includes first and second capacitors having a common plate”. Accordingly, claims 1 and 29 and all pending claims are patentable (App. Br. 4-12).This argument is not found persuasive for the following reason:
With respect to claims 1 and 29, Yukatabe's reference clearly teaches the limitation as claimed: “the first path includes first and second capacitors having a common plate (Fig. 13a, (310); col. 18, lines 55-60)”. 
	Support for the evidence of claim’s rejection (claims 1 and 29) as shown in column 18, lines 52-60, Yukatabe's reference: “the signal transmission between electrically insulated primary side and secondary side through the capacitive coupling is constituted by a series of capacitors, in that a first capacitor constituted by the primary side capacitor electrode (911) and the intermediate electrode (910) and a second capacitor constituted by the intermediate electrode (910) and the secondary side capacitor (912)”.  The intermediate electrode (910) and the primary side capacitor electrode (911) formed the first capacitor (similar structure with capacitor (C1) in Fig. 2A of the instant application) connected in series with the second capacitor (similar structure .  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DZUNG TRAN/
Examiner, Art Unit 2829 

Conferees:
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an